Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 20, filed on 2/8/2021, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority as continuation of application No. 15/593,895, filed on May 12, 2017, now Pat. No. 10,986,675, which claims priority to Provisional Application No. 62/335,511, filed on May 12, 2016.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/18/2021, 9/20/2021, 12/7/2021, and 9/26/2022 have been entered and references cited within have been considered.

Drawings
Figures 1-19 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Those figures are described in the background section of the specification. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9, 17, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horn al. (USPub: 2016/0112943, hereinafter referred to as Horn) in view of Salkintzis (USPub: 2017/0318450, hereinafter referred to as Salkintzis). 

Regarding claim 1,  Horn discloses a method comprising:
determining to access a plurality of network services (para. 6, lines 3-7, wherein the UE sending a request for service to access network);
sending an initial connection message from a User Equipment (UE) to a network node of a network, wherein the initial connection message comprises a temporary identifier and a plurality of service descriptors, wherein the plurality of service descriptors comprise an indication of a plurality of network services that the UE is expected to access (para. 58, lines 2-9, wherein the UE sends a request for service with a globally unique temporary identifier GUTI); and
receiving, at the UE from the network node, a response message comprising a new temporary identifier for the UE (para. 79, lines 9-14, wherein the UE receives the response with new GUTI).
Although Horn discloses everything as applied above, Horn does not explicitly disclose a response message comprising an indication of whether or not a connection to at least one network slice is permitted.  However, this concept is well known in the art as disclosed by Salkintzis. In the same field of endeavor, Salkintzis discloses 
 a response message comprising an indication of whether or not a connection to at least one network slice is permitted (para,38, line 4-7), and a set of identifiers of at least one or more slices that are available for use by the UE (para. 92, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Salkintzis’ method into Horn’s invention. One of ordinary skill in the art would have been motivated “optimized for mobile broadband communication in order to provide connectivity to its IMS and/or web browsing applications” (para. 23-26). 

Regarding claim 3, Horn and Salkintzis disclose everything as applied above.  Horn and Salkintzis further disclose
wherein the network node is part of an underlay network (Salkintzis’ FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Salkintzis’ method into Horn’s invention. One of ordinary skill in the art would have been motivated “optimized for mobile broadband communication in order to provide connectivity to its IMS and/or web browsing applications” (para. 23-26). 

Regarding claim 4, Horn and Salkintzis disclose everything as applied above.  Horn and Salkintzis further disclose
wherein the network node interfaces to a plurality of network slices (Salkintzis’ para. 75, lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Salkintzis’ method into Horn’s invention. One of ordinary skill in the art would have been motivated “optimized for mobile broadband communication in order to provide connectivity to its IMS and/or web browsing applications” (para. 23-26). 

Regarding claim 5, Horn and Salkintzis disclose everything as applied above.  Horn and Salkintzis further disclose
wherein the underlay network routes control plane packets to network functions within the at least one or more slices that are available for use by the UE (Horn’s para. 7, lines 8-9 and para. 31, lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Salkintzis’ method into Horn’s invention. One of ordinary skill in the art would have been motivated “optimized for mobile broadband communication in order to provide connectivity to its IMS and/or web browsing applications” (para. 23-26). 

Regarding claim 9, Horn and Salkintzis disclose everything as applied above.  Horn and Salkintzis further disclose
wherein the UE receives a broadcast with an identifier that is associated with a service that can be reached via the network before determining to access the plurality of network services (para. 67, lines 14-20 and F(G 13, wherein receiving a broadcast message is executed first).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Salkintzis’ method into Horn’s invention. One of ordinary skill in the art would have been motivated “optimized for mobile broadband communication in order to provide connectivity to its IMS and/or web browsing applications” (para. 23-26). 

Regarding claims 17 and 19, they are substantially the same as claims 1 and 3, except claims 17 and 19 are in an apparatus claim format. Horn disclose that the UE has a processor and memory (FIG. 6). Because the same reasoning applies, claims 17 and 19 are rejected under the same reasoning as claims 1 and 3.

Claims 2, 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horn in view Salkintzis as applied to claim 1 above, and further in view Song et al. (USPub: 2016/0286567, hereinafter referred to as Song). 

Regarding claim 2, Horn and Salkintzis disclose everything as applied above.  Horn and Salkintzis do not explicitly disclose wherein the UE first determines to connect to a default slice and includes, in the initial connection message.  However, this concept is well known in the art as disclosed by Song. In the same field of endeavor, Song discloses 
wherein the UE first determines to connect to a default slice and includes, in the initial connection message (para. 11),  a default indication that is associated with one or more of the plurality of service descriptors (para. 8, lines 3-5, where the service type is the service descriptor).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Song’s method into Horn and Salkintzis’ invention. One of ordinary skill in the art would have been motivated “to provide a communication network system having an adaptive structure according to service requirements based on virtualization of a network resource, and method for configuring a network” (para. 7, lines 2-5).

Regarding claim 18, it is substantially the same as claim 2, except claim 18 is in an apparatus claim format. Because the same reasoning applies, claim 18 is rejected under the same reasoning as claim 2.

Regarding 20, Horn discloses 
sending an initial connection message from a User Equipment (UE) to a network node of a network, wherein the initial connection message comprises a temporary identifier and no service descriptor indicating a network service that the UE is expected to access (para. 58, lines 2-9, wherein the UE sends a request for service with a globally unique temporary identifier GUTI); and
receiving, at the UE from the network node, a response message comprising a new temporary identifier for the UE (para. 79, lines 9-14, wherein the UE receives the response with new GUTI).
Although Horn discloses everything as applied above, Horn does not explicitly disclose the response message comprising a set of identifiers of at least one or more slices that are available for use by the UE. However, this concept is well known in the art as disclosed by Salkintzis. In the same field of endeavor, Salkintzis discloses 
the response message comprising a set of identifiers of at least one or more slices that are available for use by the UE (para. 92, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Salkintzis’ method into Horn’s invention. One of ordinary skill in the art would have been motivated “optimized for mobile broadband communication in order to provide connectivity to its IMS and/or web browsing applications” (para. 23-26). 
Although Horn and Salkintzis disclose wherein the network node is part of an underlay network (Salkintzis’ FIG. 1), Horn and Salkintzis do not explicitly disclose the network node determines the set of identifiers of at least one or more slices that are available for use by the UE from slice descriptors in a subscription information of the UE that are associated with a default indication.  However, this concept is well known in the art as disclosed by Song. In the same field of endeavor, Song discloses 
the network node determines the set of identifiers of at least one or more slices that are available for use by the UE from slice descriptors in a subscription information of the UE that are associated with a default indication (para. 8, lines 3-5, where the service type is the service descriptor).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Song’s method into Horn and Salkintzis’ invention. One of ordinary skill in the art would have been motivated “to provide a communication network system having an adaptive structure according to service requirements based on virtualization of a network resource, and method for configuring a network” (para. 7, lines 2-5).

Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horn in view Salkintzis as applied to claim 1 above, and further in view of Zander et al. (USPub: 2016/0286567, hereinafter referred to as Zander). 

Regarding claim 6, Horn and Salkintzis disclose everything as applied above.  Horn and Salkintzis do not explicitly disclose wherein the initial connection message comprises an indication of one or more capabilities of the UE.  However, this concept is well known in the art as disclosed by Zander. In the same field of endeavor, Zander discloses 
wherein the initial connection message comprises an indication of one or more capabilities of the UE (para. 31, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zander’s method into Horn and Salkintzis’ invention. One of ordinary skill in the art would have been motivated to “allow to flexibly schedule resources for a large number of UEs” (para. 7, lines 3-4).

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horn in view Salkintzis and Zander as applied to claim 6 above, and further in view of Vamanan et al. (USPub: 2017/0215065, hereinafter referred to as Vamanan). 

Regarding claim 7, Horn, Salkintzis and Zander disclose everything as applied above.  Horn, Salkintzis and Zander do not explicitly disclose wherein the indication of or one or more capabilities of the UE is a control-plane only indication or a low-mobility indication.  However, this concept is well known in the art as disclosed by Vamanan. In the same field of endeavor, Vamanan discloses 
wherein the indication of or one or more capabilities of the UE is a control-plane only indication or a low-mobility indication (para. 50, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Vamanan’s method into Horn, Salkintzis and Zander’ invention. One of ordinary skill in the art would have been motivated “to manage and activate sets of UE functionality during different operating conditions.” (para. 12, lines 4-6).

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horn in view Salkintzis as applied to claim 1 above, and further in view Bala et al. (USPub: 2013/0208587, hereinafter referred to as Bala). 

Regarding claim 8, Horn and Salkintzis disclose everything as applied above.  Horn and Salkintzis do not explicitly disclose wherein, the UE is provisioned to check if access points of certain frequencies are available before determining to access the plurality of network services.  However, this concept is well known in the art as disclosed by Song. In the same field of endeavor, Song discloses 
wherein, the UE is provisioned to check if access points of certain frequencies are available before determining to access the plurality of network services (para. 275, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bala’s method into Horn and Salkintzis’ invention. One of ordinary skill in the art would have been motivated to “enable a wireless communication system, such as long-term evolution (LTE), that may be operating in an dynamic shared spectrum, such as the industrial, scientific, and medical (ISM) radio band or television white space (TVWS), to coexist with other secondary users that may access the dynamic shared spectrum bands” (para. 4, lines 2-7).

Claims 10, 13 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horn in view Salkintzis as applied to claim 1 above, and further in view of Ramamoorthy et al. (USPub: 2011/0202600, hereinafter referred to as Ramamoorthy). 

Regarding claim 10, Horn and Salkintzis disclose everything as applied above.  Horn and Salkintzis do not explicitly disclose wherein the UE further receives a Profile Change Request from the network node, wherein the Profile Change Request comprises a second set of identifiers of one or more network slices that are available for use by the UE.  However, this concept is well known in the art as disclosed by Ramamoorthy. In the same field of endeavor, Ramamoorthy discloses 
wherein the UE further receives a Profile Change Request from the network node, wherein the Profile Change Request comprises a second set of identifiers of one or more network slices that are available for use by the UE (para. 10, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ramamoorthy’s method into Horn and Salkintzis’ invention. One of ordinary skill in the art would have been motivated “for managing user preferences and profiles for the multimedia communication” (para. 3, lines 3-4).

Regarding claim 13, Horn, Salkintzis and Ramamoorthy disclose everything as applied above.  Horn, Salkintzis and Ramamoorthy further discloses 
wherein the UE further sends a New Slice Request to the network node, wherein the New Slice Request comprises at least one of the identifiers from the second set of identifiers of the at least one or more slices that are available for use by the UE and the UE further receives a New Slice Response from the network node, wherein the New Slice Response comprises a second indication of whether or not the connection to a slice from the second set of identifiers is permitted wherein the New Slice Request is triggered by a user manually entering a new service profile to the UE or an application level event in the UE (Salkintzis’ para. 38).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ramamoorthy’s method into Horn and Salkintzis’ invention. One of ordinary skill in the art would have been motivated “for managing user preferences and profiles for the multimedia communication” (para. 3, lines 3-4).

Regarding claim 14, Horn, Salkintzis and Ramamoorthy disclose everything as applied above.  Horn, Salkintzis and Ramamoorthy further discloses 
wherein the New Slice Request is triggered by a user manually entering a new service profile to the UE or an application level event in the UE (para. 10, lines 12-14, wherein the profile change is triggered by user select a profile).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ramamoorthy’s method into Horn and Salkintzis’ invention. One of ordinary skill in the art would have been motivated “for managing user preferences and profiles for the multimedia communication” (para. 3, lines 3-4).

Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horn in view Salkintzis and Ramamoorthy as applied to claim 10 above, and further in view of Song.

Regarding claim 11, Horn, Salkintzis and Ramamoorthy disclose everything as applied above.  Horn, Salkintzis and Ramamoorthy do not explicitly disclose wherein at least one of the identifiers in the second set of identifiers of the at least one or more slices that are available for use by the UE include a default indication.  However, this concept is well known in the art as disclosed by Song. In the same field of endeavor, Song discloses 
wherein at least one of the identifiers in the second set of identifiers of the at least one or more slices that are available for use by the UE include a default indication (para. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Song’s method into Horn, Salkintzis and Ramamoorthy’s invention. One of ordinary skill in the art would have been motivated “to provide a communication network system having an adaptive structure according to service requirements based on virtualization of a network resource, and method for configuring a network” (para. 7, lines 2-5).

Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horn in view Salkintzis and Ramamoorthy as applied to claim 10 above, and further in view of Dipl. Ing. Proidl et al. (USPub: 2009/0248575, hereinafter referred to as Dipl. Ing. Proidl). 

Regarding claim 12, Horn, Salkintzis and Ramamoorthy disclose everything as applied above.  Horn, Salkintzis and Ramamoorthy do not explicitly disclose wherein the Profile Change Request is triggered in an underlay network by a subscription change.  However, this concept is well known in the art as disclosed by Dipl. Ing. Proidl. In the same field of endeavor, Dipl. Ing. Proidl discloses 
wherein the Profile Change Request is triggered in an underlay network by a subscription change (para. 33, lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dipl. Ing. Proidl’s method into Horn, Salkintzis and Ramamoorthy’s invention. One of ordinary skill in the art would have been motivated “for subscribing to pay content based on a customer's preference or profile” (para. 1, lines 2-3).

Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horn in view Salkintzis and Ramamoorthy as applied to claim 10 above, and further in view of Kaikkonen et al. (USPub: 2015/0296456, hereinafter referred to as Kaikkonen). 

Regarding claim 15, Horn, Salkintzis and Ramamoorthy disclose everything as applied above.  Horn, Salkintzis and Ramamoorthy do not explicitly disclose wherein the UE further sends a Profile Change response to the network node.  However, this concept is well known in the art as disclosed by Dipl. Ing. Proidl. In the same field of endeavor, Dipl. Ing. Proidl discloses 
wherein the UE further sends a Profile Change response to the network node (para. 55, lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dipl. Ing. Proidl’s method into Horn, Salkintzis and Ramamoorthy’s invention. One of ordinary skill in the art would have been motivated “in order to enable efficient management of multiple communication channels” (para. 5, lines 3-4).

Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horn in view Salkintzis as applied to claim 1 above, and further in view Suzuki et al. (USPub: 2016/0135040, hereinafter referred to as Suzuki). 

Regarding claim 16, Horn and Salkintzis disclose everything as applied above.  Horn and Salkintzis do not explicitly disclose wherein the UE further receives a Profile Change Request from the network node. However, this concept is well known in the art as disclosed by Suzuki. In the same field of endeavor, Suzuki discloses 
wherein the UE further receives a Profile Change Request from the network node (para. 66, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Suzuki’s method into Horn and Salkintzis’ invention. One of ordinary skill in the art would have been motivated “to send a request for changing identification information of a mobile communication to the mobile communication terminal that is capable of changing the identification information” (para. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465